United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Middletown, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1180
Issued: December 17, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 28, 2007 appellant filed an appeal of a February 14, 2007 decision of the
Office of Workers’ Compensation Programs denying her claim for wage-loss compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant established that her disability for the period September 16
to October 13, 2006 is causally related to her accepted neck sprain.
FACTUAL HISTORY
The Office accepted that on July 24, 2006 appellant, then a 27-year-old part-time flexible
clerk, sustained a neck sprain when pulling a tray of mail from a rack. Appellant stopped work
on July 24, 2006 and returned to full-time, full-duty work on October 16, 2006.
In July 24, 2006 reports, Dr. Todd R. Fisher, an attending Board-certified family
practitioner, opined that appellant sustained torticollis and a strain of the right superior and

inferior trapezial muscles that day when she lifted a heavy tray of mail at work. He referred her
for physical therapy at the Drayer Physical Therapy Institute three times a week for four weeks.
He held appellant off work from July 24 to August 6, 2006. In an undated slip, Dr. Fisher
released appellant to full duty as of August 7, 2006.
In an August 9, 2006 emergency room report, Dr. Robert Lasek, an attending physician
Board-certified in emergency medicine, noted a March 2006 occupational neck injury due to
heavy lifting. He stated that appellant underwent a chiropractic manipulation on August 8, 2006
and “experienced severe pain in the right aspect of her neck relating to her right shoulder.”
Dr. Lasek diagnosed an “[a]cute muscle spasm of the neck secondary to chiropractic
manipulation.” He held appellant off work for an unspecified period.
In an August 11, 2006 report, Dr. Fisher stated that appellant sustained an acute right
cervical sprain at work on July 24, 2006 and an exacerbation of that injury on August 7, 2006.
He held appellant off work indefinitely. Dr. Fisher opined that the original injury had not
resolved but should do so within two to four weeks. He referred appellant for physical therapy
three times a week for four weeks at the Drayer Physical Therapy Institute to address “reinjury
r[ight] cervical sprain.”
Appellant received physical therapy from August 16 to
September 13, 2006.
On September 25, 2006 appellant claimed compensation for total disability for the period
September 16 to October 13, 2006. She received continuation of pay from July 25 to
September 7, 2006 and used a combination of sick and annual leave and leave without pay from
September 9 to October 13, 2006.
In an October 19, 2006 letter, the Office advised appellant that the medical evidence
submitted was insufficient to establish that she was totally disabled for work from September 16
to October 13, 2006. The Office requested that appellant obtain a narrative report from
Dr. Fisher explaining why he referred her for chiropractic treatment and if such treatment
disabled her for any period.
In a November 2, 2006 letter, Dr. Fisher stated that he referred appellant for physical
therapy on July 24, 2006. He told appellant that it was “ok to see chiropractor” who worked in a
physical therapy facility. Dr. Fisher explained that the accepted “cervical sprain caused
[appellant’s] disability; the manipulation and subsequent pain may have prolonged the disability
but did not cause the disability.”
In a February 1, 2007 letter, the Office requested that Dr. Fisher specify the dates when
appellant was totally disabled for work due to the accepted cervical sprain. Dr. Fisher submitted
a February 12, 2007 response stating that appellant was totally disabled for work on
July 24, 2006. In a February 23, 2007 addendum, Dr. Fisher stated that appellant “was totally
disabled July 24 to October 14, 2006. The start date of disability was July 24, 2006. [Appellant]
RTW [returned to work] October 15, 2006.”
By decision dated February 14, 2007, the Office denied appellant’s claim for total
disability compensation for the period September 16 to October 13, 2006 on the grounds that the
medical evidence was insufficient to establish the claimed period of disability. The Office found

2

that, in his February 12, 2007 letter, Dr. Fisher “indicated that [appellant] was disabled on
July 24, 2006 only.”
LEGAL PRECEDENT
An employee seeking compensation under the Federal Employees’ Compensation Act1
has the burden of establishing the essential elements of her claim by the weight of the reliable,
probative and substantial evidence.2
To establish a causal relationship between a claimed period of disability and the accepted
employment injury, an employee must submit rationalized medical evidence based on a complete
medical and factual background, supporting such a causal relationship.3 Causal relationship is a
medical issue and the medical evidence required to establish a causal relationship is rationalized
medical evidence.4 Rationalized medical evidence is evidence which includes a physician’s
rationalized medical opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5
ANALYSIS
The Office accepted that appellant sustained a neck strain on July 24, 2006 in the
performance of duty. On September 25, 2006 appellant claimed wage-loss compensation for the
period September 16 to October 13, 2006. The Office denied the claim by February 14, 2007
decision, finding that the medical evidence was insufficient to establish total disability for work
for the claimed period.
Appellant submitted reports from Dr. Fisher, an attending Board-certified family
practitioner, addressing the duration of the claimed disability. Initially, Dr. Fisher held appellant
off work from July 24 to August 6, 2006. He released her to full duty as of August 7, 2006.
Appellant then sought emergency room treatment on August 9, 2006 after experiencing neck
pain during an August 8, 2006 chiropractic manipulation. Dr. Fisher stated in a February 12,
2007 letter that appellant was totally disabled for work only on July 24, 2006. He submitted a
February 23, 2007 addendum stating that appellant was totally disabled for work from July 24
through October 14, 2006. This encompasses the period from September 16 to October 13, 2006
for which appellant claimed compensation. The Board finds, however, that Dr. Fisher’s opinion
1

5 U.S.C. §§ 8101-8193.

2

Donna L. Miller, 40 ECAB 492, 494 (1989); Nathaniel Milton, 37 ECAB 712, 722 (1986).

3

Manuel Gill, 52 ECAB 282 (2001).

4

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

5

Leslie C. Moore, 52 ECAB 132 (2000).

3

is insufficient to establish disability for the claimed period as he did not address the issue of
whether appellant sustained an intervening neck injury on August 8, 2006.
The Board has held that, if treatment is performed as a result of an employment injury
and it causes further impairment, this would constitute a consequential injury and would be
compensable.6
Also, the Office’s implementing regulations provide that reimbursable
chiropractic services7 include physical therapy provided by a chiropractor “under the direction of
a qualified physician.”8 It must therefore be determined if Dr. Fisher prescribed the chiropractic
treatment provided on August 8, 2006 as physical therapy to treat the accepted neck sprain. On
July 24, 2006 Dr. Fisher referred appellant for four weeks of physical therapy at the Drayer
Physical Therapy Institute. He did not prescribe or otherwise mention chiropractic treatment at
that time. In a November 2, 2006 letter, Dr. Fisher stated that he told appellant that it was “ok to
see chiropractor” who worked in an unspecified physical therapy facility. But he did not indicate
that he approved chiropractic treatment on or before August 8, 2006. The Board has held that
contemporaneous evidence is entitled to greater probative value than later evidence.9 Thus,
Dr. Fisher’s retroactive approval of chiropractic treatment is insufficient to establish that he
prescribed the August 8, 2006 manipulation as physical therapy to treat the accepted neck sprain.
The Board finds that the medical record demonstrates that the August 8, 2006
chiropractic manipulation caused a new neck injury. In an August 9, 2006 report, Dr. Lasek, an
attending physician Board-certified in emergency medicine, diagnosed an acute muscle spasm of
the neck due to chiropractic manipulation. Dr. Fisher opined on August 11, 2006 that the
August 8, 2006 chiropractic manipulation reinjured and exacerbated the accepted neck sprain.
He added in a November 2, 2006 letter that the August 8, 2006 manipulation “may have
prolonged [appellant’s] disability.” These medical opinions demonstrate that appellant sustained
a new injury on August 8, 2006 as a result of chiropractic treatment that was not authorized by
her attending physician as physical therapy to treat the accepted injury. The manipulation thus
constitutes an intervening cause, breaking the legal chain of causation from the accepted July 24,
2006 neck sprain.10 Therefore, appellant has failed to meet her burden of proof that her
condition from September 16 to October 13, 2006 was related to the accepted July 24, 2006 neck
sprain.
6

Gaare R. Davis, 48 ECAB 612 (1997).

7

Under section 8101(2) of the Federal Employees’ Compensation Act, chiropractors are only considered
physicians and their reports considered medical evidence, to the extent that they treat spinal subluxations as
demonstrated by x-ray to exist. 5 U.S.C. § 8101(2). Section 8101(3) of the Act limits the scope of reimbursable
services provided by chiropractors to manual manipulation to treat a spinal subluxation demonstrable by x-ray.
5 U.S.C. § 8101(3).
8

20 C.F.R. § 10.311(d).

9

Conard Hightower, 54 ECAB 796 (2003).

10

See Carlos A. Marrero, 50 ECAB 117, 119-20 (1998) (the Board found that the claimant’s use of an exercise
machine constituted an intervening cause of appellant’s disability and thus the Office properly denied appellant’s
claim for recurrence of disability); Clement Jay After Buffalo, 45 ECAB 707, 715 (1994) (the Board found that the
claimant’s knee injury sustained while playing basketball broke the legal chain of causation from an accepted knee
injury sustained in the performance of his duties as a firefighter).

4

CONCLUSION
The Board finds that appellant has not established that her disability for the period
September 16 to October 13, 2006 is causally related to her accepted neck sprain. The record
demonstrates that she sustained an intervening injury on August 8, 2006.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 14, 2007 is affirmed.
Issued: December 17, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

